 


116 HR 1385 RH: State Allowance for a Variety of Exchanges Act
U.S. House of Representatives
2019-05-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
Union Calendar No. 27 
116th CONGRESS1st Session 
H. R. 1385 
[Report No. 116–49] 
IN THE HOUSE OF REPRESENTATIVES 
 
February 27, 2019 
Mr. Kim (for himself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
 
May 3, 2019 
Additional sponsors: Ms. Schakowsky, Mrs. Watson Coleman, Ms. Blunt Rochester, Mr. Pallone, Mr. Rush, Mrs. Dingell, Mr. Ruiz, Ms. Eshoo, Mr. Kennedy, Ms. Matsui, Mr. Van Drew, Ms. Clarke of New York, Ms. Houlahan, Ms. Scanlon, Ms. McCollum, and Ms. Mucarsel-Powell 
 
 
May 3, 2019 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on February 27, 2019 
 
 
 
 
A BILL 
To amend the Patient Protection and Affordable Care Act to preserve the option of States to implement health care marketplaces, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the State Allowance for a Variety of Exchanges Act or the SAVE Act. 2.Preserving State option to implement health care marketplaces (a)In generalSection 1311 of the Patient Protection and Affordable Care Act (42 U.S.C. 18031) is amended— 
(1)in subsection (a)— (A)in paragraph (4)(B), by striking under this subsection and inserting under this paragraph or paragraph (1); and 
(B)by adding at the end the following new paragraph:  (6)Additional planning and establishment grants (A)In generalThere shall be appropriated to the Secretary, out of any moneys in the Treasury not otherwise appropriated, $200,000,000 to award grants to eligible States for the uses described in paragraph (3). 
(B)Duration and renewabilityA grant awarded under subparagraph (A) shall be for a period of two years and may not be renewed. (C)LimitationA grant may not be awarded under subparagraph (A) after December 31, 2022. 
(D)Eligible State definedFor purposes of this paragraph, the term eligible State means a State that, as of the date of the enactment of this paragraph, is not operating an Exchange (other than an Exchange described in section 155.200(f) of title 45, Code of Federal Regulations).; and (2)in subsection (d)(5)(A)— 
(A)by striking operations.—In establishing an Exchange under this section and inserting  operations.— 
(i)In generalIn establishing an Exchange under this section (other than in establishing an Exchange pursuant to a grant awarded under subsection (a)(6)); and (B)by adding at the end the following: 
 
(ii)Additional planning and establishment grantsIn establishing an Exchange pursuant to a grant awarded under subsection (a)(6), the State shall ensure that such Exchange is self-sustaining beginning on January 1, 2024, including allowing the Exchange to charge assessments or user fees to participating health insurance issuers, or to otherwise generate funding, to support its operations.. (b)Clarification regarding failure To establish Exchange or implement requirementsSection 1321(c) of the Patient Protection and Affordable Care Act (42 U.S.C. 18041(c)) is amended— 
(1)in paragraph (1), by striking If and inserting Subject to paragraph (3), if; and (2)by adding at the end the following new paragraph: 
 
(3)ClarificationThis subsection shall not apply in the case of a State that elects to apply the requirements described in subsection (a) and satisfies the requirement described in subsection (b) on or after January 1, 2014..   May 3, 2019 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 